[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10695            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 29, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                             D.C. Docket No. 3:07-cv-01156-TJC-JBT

JAMES ALEXANDER LOGAN,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                               versus

ANDREW P. SMITH,
Captain, sued in his/her individual capacity,
MICHAEL RILEY,
Sergeant, sued in his/her individual capacity,
J. L. SILCOX,
Officer, sued in his/her individual capacity,
BRIAN HUMPHERY,
Officer, sued in his/her Individual capacity,
W. GODWIN,
Sergeant, sued in his/her individual capacity, et al.,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees.
                                      ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 29, 2011)
Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:

       James Logan, a Florida state prison inmate proceeding pro se, appeals the

district court’s grant of summary judgment in favor of several employees of the

Florida state prison system. Specifically, he alleges that several prison guards

violated his Eighth Amendment rights by using excessive force in extracting him

from his cell. Furthermore, he alleges that members of the medical staff failed to

give him a thorough examination and correctly document his injuries. The district

court concluded that the defendants’ affidavits and video evidence refuted Logan’s

claims.1 Accordingly, it determined there was no genuine issue of material fact

and granted the defendants’ motion for summary judgment. Logan appeals. After

review of the record and the parties’ briefs, we conclude that the district court

erred in granting summary judgment.

                                              I.

       We review a district court’s grant of summary judgment de novo and apply

the same legal standards that governed its analysis. Penley v. Eslinger, 605 F.3d

       1
          The defendants submitted two different types of video evidence. The first is footage
from nine ordinary surveillance cameras in operation throughout the facility (“surveillance
videos”). Two of these cameras are equipped with sound capability, however the audio and
video is apparently recorded separately. The second type of video evidence comes from a hand-
held camera (“hand-held video”). It appears prison personnel transported and operated this
camera, recording activity during portions of the time in question.

                                               2
843, 848 (11th Cir. 2010).

                                          A.

      Summary judgment is proper if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The district court must view the facts, and make any

reasonable inferences that may be drawn from those facts, in the light most

favorable to the non-moving party. Penley, 605 F.3d at 848. The inferences,

however, must be supported by the record, and a genuine dispute of material fact

requires more than “some metaphysical doubt as to the material facts.” Id.

Furthermore, a dispute of fact will preclude summary judgment only “if the

dispute might affect the outcome of the suit under the governing law.” Id.

(internal quotation marks omitted). Thus, a court can deny summary judgment

only if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party. Id.

      In cases where opposing parties tell different versions of the same events,

one of which is blatantly contradicted by the record—such that no reasonable jury

could believe it—a court should not adopt the contradicted allegations.

Pourmoghani-Esfahani v. Gee, 625 F.3d 1313, 1315 (11th Cir. 2010) (per curiam)

(quoting Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769 (2007)). In the

                                          3
context of cases involving video evidence, this Court will accept the video’s

depiction over the opposing party’s account of the facts where the video obviously

contradicts that version of the facts. See id. But, even where the entire series of

events is recorded, video evidence is not obviously contradictory if it fails to

convey spoken words or tone, or fails to provide an unobstructed view of the

events. See id. In Pourmoghani-Esfahani, this Court declined to rely on video

evidence to discredit the plaintiff’s version of events entirely, because the video

lacked sound and was periodically obstructed. Id. at 1315, 1316 n.2.

                                           B.

      The Eighth Amendment provides that “Excessive bail shall not be required,

nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S.

Const. amend. VIII. “Under the Eighth Amendment, force is deemed legitimate in

a custodial setting as long as it is applied ‘in a good faith effort to maintain or

restore discipline and not maliciously and sadistically to cause harm.’” Skrtich v.

Thornton, 280 F.3d 1295, 1300 (11th Cir. 2002) (quoting Whitley v. Albers, 475

U.S. 312, 320–21, 106 S. Ct. 1078 (1986) (alteration omitted)). Several factors are

relevant to this determination, including: “the need for the application of force, the

relationship between that need and the amount of force used, the threat reasonably

perceived by the responsible officials, and any efforts made to temper the severity

                                           4
of a forceful response.” Id. (internal quotation marks omitted). A court may draw

inferences from consideration of such factors regarding whether the use of force

could plausibly have been thought necessary, or whether it instead demonstrated

such a wanton disregard for the unjustified infliction of harm that it is the

equivalent of knowingly and willingly inflicting such harm. See id. at 1300–01.

      Although the extent of injury is a relevant factor in determining whether the

use of force could plausibly have been thought necessary under the circumstances

and may be an indication of the amount of force applied, it is not solely

determinative of an Eighth Amendment claim. Wilkins v. Gaddy, 130 S. Ct. 1175,

1178 (2010) (per curiam). “An inmate who is gratuitously beaten by guards does

not lose his ability to pursue an excessive force claim merely because he has the

good fortune to escape without serious injury.” Id at 1178–79. Instead, the focus

of the Eighth Amendment inquiry is on the nature of the force applied, rather than

the extent of injury inflicted. Id.

      Finally, a defendant need not participate in the use of excessive force

against a prisoner to be held liable under § 1983 for cruel and unusual punishment.

Skrtich, 280 F.3d at 1301. A defendant who is present at the scene and fails to

take reasonable steps to protect the victim of another officer’s use of excessive

force can be held personally liable. Id.

                                           5
                                              II.

       After thorough review of the briefs, videos, and other record evidence, we

conclude that the district court erred in granting defendants’ motion for summary

judgment. While the summary judgment motion presented a close call, the record

evidence does not flatly contradict Logan’s allegations and, therefore, his version

of the events cannot be discounted—nor the defendants’ version credited—at this

point in the litigation.

       The district court, in part, relied on the video evidence in concluding that

summary judgment was appropriate. But we are unconvinced that the videos

would preclude a reasonable jury from concluding that Logan suffered attacks at

two different times. First, and most importantly, no video evidence exists that

depicts the two periods during which Logan alleges that he was beaten. See

Pourmoghani-Esfahani, 625 F.3d at 1315. The first instance, he claims, occurred

after the extraction team entered his cell. It is uncontroverted that no video exists

of the occurrences inside of the cell, even though such footage would normally

have been taken.2 The second instance of excessive force allegedly occurred when

the extraction team placed Logan in the medical clinic. The hand-held video does


       2
         During Logan’s extraction, the hand-held video recorders ordinarily used were
otherwise occupied. But the surveillance video proves that the encounter lasted approximately
two minutes.

                                               6
not begin until Logan is already lying on a stretcher in the clinic. Sometime

between the end of the surveillance videos and the beginning of the hand-held

video, Logan was taken into the clinic, placed on a stretcher, and had his mouth

covered with a “spit guard” that obstructed the majority of his face. Accordingly,

no video provides evidence regarding the time of the alleged altercations.

       Furthermore, the videos’ value in proving the nature of Logan’s injuries is

quite limited. Both videos are low resolution and provide limited, if any, footage

that would be useful in determining whether injuries existed. The hand-held video

is sufficient to demonstrate that Logan’s face is not covered in blood or

significantly disfigured, but beyond that, it cannot be described as dispositive in

relation to the injuries that Logan alleges. Wilkins, 130 S. Ct. at 1178–79

(concluding that a gratuitous beating, even without serious injuries, still violates

the Eighth Amendment). Therefore, we conclude that the videos are insufficient

to eliminate the possibility that the defendants applied sufficient force to violate

the Eighth Amendment.3

       The district court also relied on medical documents the defendants

introduced into the record. This presents a much more difficult issue, but we must


       3
          Also, because we conclude that the videos do not rule out the possibility of the use of
excessive force, we cannot decide that they extinguish the possibility that the defendants accused
of failing to intervene are entitled to summary judgment.

                                                7
keep in mind that the focus of the Eighth Amendment inquiry is on the nature of

the force applied, rather than the extent of injury inflicted. Id. at 1178–79. The

State submitted a “Report of Force Used” along with its motion for summary

judgment. The report contained a copy of a medical record that defendant Dr.

Selyutin completed. It indicated that he identified no obvious injuries. Dr.

Selyutin also submitted an affidavit that averred the same, specifically stating that

“I briefly examined [Logan]” and “saw nothing medically wrong with [him].” The

video reveals that the “examination” took place from more than five feet away

from Logan’s face and lasted a matter of seconds. Dr. Selyutin walked into the

room, looked at Logan, asked why Logan was there, immediately declared him

“normal,” and left the room without coming closer to Logan than the foot of the

bed. Because of the cursory nature of this examination, we decline to conclude

that Dr. Selyutin conducted the kind of medical examination and produced the

type of medical records that would definitively demonstrate that Logan suffered no

injuries.

       Defendant nurse T.M. Parrish also completed an examination and

paperwork. The video demonstrates that Parrish did lift Logan’s spit

guard—contrary to Logan’s allegation—and conducted an examination that took

approximately one minute. The video reveals Parrish focused on Logan’s head

                                          8
and face, but did not evaluate his shoulder, ribs, or back—other areas Logan

alleges were injured. Accordingly, with no medical evaluation, we cannot

conclude that Logan suffered no injuries to those parts of his body.

      Finally, other evidence suggests some injuries might have been present.

First, another nurse noted that Logan had a possible hematoma the day after the

incident, however a later medical examination discounted that possibility. Second,

a prison doctor prescribed pain medication for Logan’s shoulder approximately

three weeks after the use of force at issue. Third, Logan’s own conduct, captured

on video, suggests that he suffered injury. He can be heard to repeatedly complain

about injuries to his face and head.

      Having decided that the video and medical evidence does not flatly

contradict Logan’s allegations, we are simply left with different stories told by

different litigants. Logan presented his own affidavit and the sworn statements of

two other individuals. All three allege that prison guards used excessive force

against Logan. Conversely, each of the defendants submitted an affidavit

countering that version of events. While it may be clear to the district court that

the evidence weighed in favor of defendants, the evaluation of evidence is a matter

for juries. Accordingly, plenary summary judgment—based on the conclusion that

no reasonable jury could conclude that some defendants used excessive

                                          9
force—was inappropriate.

                                       III.

      For the foregoing reasons, we vacate the district court’s grant of summary

judgment, and we remand for further proceedings.

      VACATED AND REMANDED.




                                        10